Title: To James Madison from Paul Hamilton, 23 July 1810
From: Hamilton, Paul
To: Madison, James


Sir
Navy Departt July 23d. 1810
I enclose for your information copies of letters relating to another outrage on our Flag. Some of the Gun Boats on the Orleans station having become unfit for service, I judged it expedient to replace them by one of our most active brigs of a depth of draft convenient in the waters of that Territory. For this purpose the Vixen was selected, and it being necessary that, on that distant station, the officers to be employed should be men whose experience and character entitle them to confidence, Lieutt. Trippe was ordered to take command of that Vessel. Mr. Poindexter returning from his duties in Congress with his family, and a Son of the Attorney general, for the benefit of his health took passage with Mr. Trippe by permission from this Department. As I have recalled Lieutt. Trippe for the purpose of a scrutiny into his conduct which strikes me as being exceptionable in two particulars, I will not at present trouble you with any comments on it; but on the behaviour of the Commander of the british vessel I cannot but observe, that it appears from the statements given to have been unjustifiable and outrageous. In forming this opinion I beg that I may not be understood as intending to dispute the right of one Ship of War firing to bring to another not known to be friendly. This right is admitted, and the frequent deceptions practiced by false colors warrant the propriety of the practice; but as it must have been discovered before the second shot was fired that our Vessel bore up, and was boarded by the british boat, on no principle of justice or humanity ought any firing to have taken place until sufficient time had been allowed for the boat to return and make report. Adopting a different course of conduct constitutes, in my judgment, an outrage purposely intended. If the statements given are correct, it was impossible for the british Commander to have reason to suspect the character of our Vessel; and the unmanly evasion that the Shot was not intended to take effect, proves nothing more than the meanness of the man who was guilty of it. As this affair occasions much talk here, and will no doubt become the subject of much newspaper animadversion I have thought it not amiss to give a view of it in the Intelligencer to prevent if possible misrepresentations.
It has been reported here that since you left us you have been seriously indisposed: if this has been the case, I sincerely hope that before this you have been completely restored to health; and that with Mrs. Madison you are enjoying with very high relish, the leisure, rest, and every other blessing which your retreat affords. Be pleased to present my best respects to Mrs. M. and be yourself assured that I am with the greatest attachment and truth yrs.
Paul Hamilton
 